Motion Granted; Appeal Dismissed and Memorandum Opinion filed
February 26, 2015.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-15-00022-CV


                     VALENTINA RAMIREZ, Appellant

                                       V.

                        KATHRYN AUMAN, Appellee

                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-43930

              MEMORANDUM                        OPINION
      This is an appeal from a judgment signed October 10, 2014. On February 19,
2015, the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                    PER CURIAM

Panel consists of Justices Jamison, Busby, and Brown.